2 N.Y.3d 820 (2004)
814 N.E.2d 456
781 N.Y.S.2d 284
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
GUSTAVO REYNOSO, Appellant.
Court of Appeals of the State of New York.
Decided June 10, 2004.
*821 Lynn W.L. Fahey, New York City, and Steven R. Bernhard for appellant.
Richard A. Brown, District Attorney, Kew Gardens (Traci R. Wilkerson of counsel), for respondent.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
We reject defendant's claim that his warrantless arrest violated Payton v New York (445 US 573 [1980]). The record reveals that the arrest occurred either after defendant exited his home voluntarily or while he stood in his doorway.
Further, there is no merit to defendant's claim that his constitutional right to confront witnesses was violated when the trial court allowed the People to elicit a statement that a non-testifying codefendant had made to a detective. The statement was admitted not to establish the truth of the matter asserted, but rather to show the detective's state of mind. As the United States Supreme Court recently observed, "[t]he [Confrontation] Clause . . . does not bar the use of testimonial statements for purposes other than establishing the truth of the matter asserted" (Crawford v Washington, 541 US ___, ___ n 9, 124 S Ct 1354, 1369 n 9 [2004], citing Tennessee v Street, 471 US 409, 414 [1985]).
*822 On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.